Plaintiff in error, Dave Owens, was convicted in the county court of Canadian county of the offense of unlawfully conveying intoxicating liquor and punishment fixed at imprisonment in the county jail for a period of 60 days and to pay a fine of $250. Judgment was rendered on the 13th day of November, 1922, and petition in error with case-made attached were filed in this court on the 24th day of November, 1922.
This cause was finally submitted on the record on the 28th day of February, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.